Citation Nr: 1710904	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969, including almost 12 months in the Republic of Vietnam.  He is also in receipt of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In September 2014, the Board issued a decision denying the claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an August 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's September 2014 decision and remanded the matter for further action consistent with the JMR.  Subsequently, in December 2015, the Board remanded this matter for further evidentiary development consistent with the JMR.

The Board notes that the Veteran filed an August 2015 claim for special monthly compensation based on aid and attendance, service connection for arthritis, and service connection for memory loss.  In a November 2015 rating decision, the RO denied special monthly compensation based on aid and attendance and service connection for arthritis (joint not specified), but did not address the claim for service connection for memory loss.  

With respect to the special monthly compensation based on aid and attendance and service connection for arthritis (joint not specified) claims, the Veteran submitted a timely Notice of Disagreement (NOD).  The RO has acknowledged receipt of the NOD and the Veteran's initiation of the appeal as it pertains to the claims for special monthly compensation based on aid and attendance and service connection for arthritis (joint not specified).  Therefore, it is clear the RO is still developing these claims and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

However, the issue of service connection for memory loss has been raised by the record in the Veteran's August 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The most probative medical evidence of record shows the Veteran's hypertension manifested approximately 33 years post-separation from service.

2. The most probative medical evidence of record shows there is no clear etiological link between hypertension and herbicide exposure.

3. The most probative medical evidence of record shows the there is no etiological link between hypertension and PTSD, and that the Veteran's hypertension has been well controlled with medication.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the June 2009 adjudication of the claim, December 2008 and April 2009 letters were sent to the Veteran, which fully addressed all notice elements with respect to the claim.  These letters also provided information as to what evidence was required to substantiate the claim, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims file contains the Veteran's lay statements in support of the claim, service personnel and treatment records, and VA treatment records.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

The Veteran was afforded VA examination in December 2012 in connection with his claim.  Following which, the VA examiner produced the December 2012 VA Examination Report, and rendered a VA Addendum Opinion in February 2013.  Subsequently, in August 2015 the Court granted the above mentioned JMR based on the inadequacy of the December 2012 VA examination.  Consequently, the Veteran was afforded another VA examination in June 2016.  

As the June 2016 VA examination was conducted by a competent medical professional, who considered the Veteran's lay statements and medical history, and provided opinions with complete rationales, the Board finds that VA examination is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, neither the Veteran nor his representative has asserted the June 2016 VA examination is inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

As noted above, the Veteran was afforded a hearing before the Board in June 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 
38 C.F.R. § 3.103(c)(2).  At the hearing, the VLJ identified the issue to the Veteran and elicited testimony from the Veteran regarding the elements of a claim for service connection.  See generally June 2012 Hearing Transcript.  Moreover, neither the Veteran nor his representative has asserted the VLJ failed to comply with 
38 C.F.R. § 3.103(c)(2).  

Further, in accordance with the Board's remand directives, the RO obtained additional medical documentation.  As such, the Board finds there has been substantial compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Analysis

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R 
§ 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as hypertension, if the disability is shown to have manifested to a compensable degree within a specified period of time following separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For the chronic diseases delineated in 38 C.F.R. § 3.309(a), service connection may also be established by showing chronicity and continuity of symptomatology post-service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the case of hypertension, the disability must manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307(a)(3).

For VA compensation purposes, hypertension or isolated systolic hypertension is a compensable disability if the diastolic pressure is predominately 100 or more; or, systolic pressure is predominately 160 millimeters of mercury (mm Hg) or more; or, the minimum evaluation for an individual with a history of diastolic pressure predominately 100 mm Hg or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  However, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) indicates the term "hypertension" means that the diastolic pressure is predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.

Additionally, a veteran, who served on active duty in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6).  If a veteran exposed to a herbicide agent pursuant to 38 C.F.R. 
§ 3.307(a)(6) develops a disease delineated in 38 C.F.R. § 3.309(e), it shall be service connected on a presumptive basis even though there is no record of such disease during service, provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) provides and exhaustive list of the diseases that may be service connected on a presumptive basis pursuant to 
38 C.F.R. § 3.307(a)(6).

Further, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing that (1) a current disability exists and (2) the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At the outset, the Board notes the Veteran was first diagnosed with hypertension in or about August 2002 (33 years post-separation from service), and the diagnosis has been confirmed multiple times.  See August 2002 VA Primary Clinic Note (noted the Veteran was recently diagnosed with hypertension); see also July 2008 VA General Medical Examination (speculated the onset of the Veteran's hypertension was approximately 1998; 29 years post-separation from service); see also December 2012 VA Examination Report (Veteran reported being diagnosed with hypertension in 2003 by his primary care physician; 34 years post-separation from service); see also June 2016 VA Examination Report.  

While the Veteran does have a current disability, there is no evidence of record noting his blood pressure readings during the one year presumptive period set forth in 38 C.F.R. § 3.307 (that is, between December 1969 and December 1970).  Moreover, the medical evidence closest in time to the one year presumptive period does not indicate that he met the criteria for hypertension pursuant to Diagnostic Code 7101.  In fact, blood pressure readings obtained in April 1971 were within normal limits.  Therefore, service connection for hypertension on a presumptive basis is not warranted.

Regardless, the Veteran contends there are three alternative bases for service connection; (1) that his hypertension had its onset in service, (2) that his hypertension is due to his exposure to Agent Orange in the Republic of Vietnam, and (3) that his hypertension has been permanently worsened by his service-connected PTSD.  See December 2008 Statement in Support of Claim; see also January 2009 Statement in Support of Claim.

At the time of induction, the Veteran reported no health issues other than jaundice.  See October 1967 Report of Medical History.  His enlistment examination noted his blood pressure was 120/78, which is considered normal.  See October 1967 Report of Medical Examination.  At the time of separation, while the Veteran reported issues with respect to his eyes, ears, nose, throat, and feet, he denied any having high or low blood pressure issues.  See October 1969 Report of Medical History.  Moreover, the blood pressure reading during his separation examination was 120/60, which again is considered normal.  See October 1969 Report of Medical Examination.  Between enlistment and separation, while there are no service treatment records showing blood pressure readings, in a May 1969 Medical History Form Dental Section, the Veteran reported he did not have high blood pressure.

Despite the aforementioned evidence of record, the Veteran asserts his hypertension manifested in the form of headaches about two weeks prior to discharge from service.  See August 2016 Letter.  The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds the Veteran's lay statements regarding the manifestation of headaches two weeks prior to discharge competent.  However, competency does not imbue credibility. 

The Board must separately assess the credibility of the Veteran's lay statements.  See Buchanan v. Nicholas, 451 F/3d 1331, 1337 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The Board understands the Veteran was unable to obtain some private treatment records because they were destroyed due to the lapse in time.  See August 2016 Letter.  Regardless, after a thorough review of the evidence, the Board finds the Veteran's report of headaches about two weeks prior to discharge from service is not consistent with his other lay statements or with the other evidence of record.  See August 2016 Letter; cf. April 1971 Medical Certificate (Veteran reported being in excellent health until four days ago when he developed a severe frontal headache); cf. also May 1993 Medical Record Progress Note (Veteran reported experiencing a chronic headache since 1970); cf. also December 2012 VA Examination Report (Veteran reported that he was surprised when his primary care physician diagnosed him with hypertension in 2003 because he did not experience any symptoms prior to the diagnosis); cf. also February 2013 Letter (Veteran claimed that he was having bad headaches all the time during his deployment to the Republic of Vietnam, which was from July 1968 to July 1969).  In particular, the Veteran's STRs are silent as to any complaints of headaches.  In fact, he specifically denied that he had frequent or severe headaches at the time of separation.  See October 1969 Report of Medical History.  As a result, the Board finds the Veteran's lay statements less credible.  Therefore, the Board accords his lay statements less probative weight than the other evidence of record.  

Assuming arguendo the Veteran's headaches did manifest in service, the Board is unable to accord the Veteran's lay statements any probative weight in terms of whether his headaches were indicative of hypertension.  In that respect, the Veteran is not competent to render a medical diagnosis or opinion on the complex medical question of the symptomatology attributable to hypertension.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).

In that regard, the most probative evidence of record is the medical evidence containing the Veteran's blood pressure readings contemporaneous with his complaints of headaches.  The first reference to a complaint of headaches in the evidence of record is the April 21, 1971 Medical Certificate, wherein the Veteran reported experiencing a severe frontal headache; three years post-separation.  At that time his blood pressure was noted to be 120/60.  See April 21, 1971 Medical Certificate.  Two days later, on April 23, 1971, the Veteran's blood pressure was noted to be 90/64.  See April 23, 1971 Medical Certificate.  The next day, he reported experiencing another headache.  See April 24, 1971 Medical Record Doctor's Progress Note.  At that time his blood pressure was noted to be 110/70.  Id.  Thereafter, on April 26, 1971, the Veteran's blood pressure was noted to be 100/60.  See April 26, 2971 Medical Certificate.  Then, in October 1992, the Veteran reported for a headache evaluation.  See October 1992 Medical Record Progress Note.  At that time his blood pressured was noted to be 122/84.  Id.  Later, in May 1993, the Veteran reported experiencing chronic headaches since 1970.  See May 1993 Medical Record Progress Note.  At that time his blood pressure was noted to be 128/88.  Id.  None of the aforementioned blood pressure readings contemporaneous with the Veteran's past complaints of headaches are indicative of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Moreover, in an April 1993 Medical Record Progress Note, a physician stated there is a very clear connection between the headaches reported by the Veteran and his PTSD symptoms.  This physician went on to note the Veteran was evaluated for these headaches in the past and no underlying pathology was found.  See April 1993 Medical Record Progress Note; see also April 24, 1971 Clinical Record Doctor's Progress Note (noted a neurological examination was not remarkable).  

For the foregoing reasons, while there is a current disability, there is no in service incurrence aside from the presumed herbicide exposure, which will be addressed separately below.  Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim that his hypertension had its onset in service.  Accordingly, service connection for hypertension on a direct basis, other than herbicide exposure, is not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. 
§ 5107(b); see 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  
Next, the Board considers whether the Veteran's hypertension is due to his presumed herbicide exposure in the Republic of Vietnam.

First, the Board notes that while the Veteran is presumed to have been exposed to an herbicide agent as a result of his active duty service in the Republic of Vietnam during the Vietnam Era, hypertension is not included in the exhaustive list of diseases that may be service connected on a presumptive basis as a result of that exposure.  See 38 C.F.R. § 3.307(a)(6); see also 38 C.F.R. § 3.309(e).  Although service connection for hypertension on a presumptive basis is not warranted, it does not preclude service connection on a direct basis as a result of herbicide exposure. See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994).

The crux of the issue at hand as it pertains to direct service connection for the Veteran's hypertension due to herbicide exposure is whether there is a nexus or link between the disability and the presumed herbicide exposure.  In that respect, the Veteran is not competent to render a medical diagnosis or opinion on the complex medical question of whether a disability is attributable to herbicide exposure.  See Jones, supra.  While there is substantial medical evidence associated with the claims file, the only pertinent and probative medical evidence is the June 2016 VA Examination Report.

At the time of the June 2016 VA examination, the Veteran reported a history of longstanding hypertension.  See June 2016 VA Examination Report.  While there is no medical evidence of record to support it, he reported that he began taking medication for hypertension in the 1980s.  He denied any family history of hypertension.  Cf. December 2012 VA Examination Report (noting that the Veteran reported two of his brothers also had hypertension).

In offering an opinion, the examiner itemized the medical literature she relied upon.  The examiner noted she reviewed a prior study titled Veterans and Agent Orange: Update 2006 (2007) undertaken by the Institute of Medicine (now known as The Health and Medicine Division (HMD)), which reported there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

The HMD of the National Academies of Science is a non-profit institution that provides independent, objective analysis and advice to the government and private sectors to assist them in making informed health and public policy decisions related to science, technology, and medicine by providing evidence on which they can rely.  See The Health and Medicine Division , THE NATIONAL ACADEMIES OF SCIENCES, ENGINEERING, AND MEDICINE (Sep. 27, 2016, 3:16 PM), http://www.nationalacademies.org/hmd/About-HMD.aspx.

The examiner also reviewed the Veterans and Agent Orange: Update 2012, also undertaken by HMD and published in an April 2014 Federal Register, which again placed hypertension in the "limited or suggestive" category as it pertains to herbicide exposure.  However, this study went on to note that hypertension affects more than 70 million American adults generally.  The study referenced the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure from 2004, which showed that in both 55 and 65 year old participants, the cumulative lifetime risk for the development of hypertension was 90 percent.  According to the 2004 report, the major risk factors for hypertension are well established and include tobacco use, diet, physical inactivity, obesity, diabetes mellitus, alcohol, and heredity.

The examiner went on to note that although there are two environmental studies that suggest a possible association between serum concentration of dioxin-like compounds and elevated blood pressure, these studies have been taken into consideration by the HMD, and HMD has still reaffirmed its decision placing hypertension in the "limited or suggestive evidence of an association."  The examiner explained that these two environmental studies were limited in the study design or the type of assay (investigative procedure) used to measure the exposure to the dioxin-like compounds.  

Further, the examiner advised that numerous other environmental and occupational studies have found no significant increased risk of hypertension in association with herbicide exposure.  Therefore, the examiner opined that the preponderance of the medical literature does not establish a clear pathophysiological mechanism or an etiological link between herbicide exposure and the development of hypertension.  As a result, the examiner concluded it was less likely than not that the Veteran's hypertension is causally related to his presumed herbicide exposure in service.  In reaching this conclusion, the examiner also highlighted that the Veteran met several major risk factors for hypertension; age, obesity, and family history.  See July 2008 VA General Medical Examination Report (noting the Veteran was mildly obese at 215 pounds); see also December 2012 VA Examination Report (noting the Veteran met major risk factors for hypertension; advancing age, genetics/family history, dietary, and obesity); see also February 2013 VA Addendum Opinion.

The Board acknowledges that the Veteran denies stating to the December 2012 VA examiner that he had two brothers who also had hypertension.  See August 2016 Letter; see also December 2012 VA Examination Report.  However, the Board also notes the Veteran has been diagnosed with memory impairment.  See April 2016 Rating Decision (finding the Veteran incompetent); see also May 2016 Rating Decision (finding the Veteran competent, but reiterating the Veteran's diagnosis of memory impairment); see also May 2016 Letter from Atlanta VA Medical Center (confirming that the Veteran is being treated for mild cognitive deficit, but advising that he is competent to manage his funds).  Therefore, the Board is somewhat cautious regarding his denial.  Regardless, the Board finds that the June 2016 VA examiner's opinion did not hinge on the contested statement alone as she noted the Veteran met other major risk factors; age and obesity.  See June 2016 VA Examination Report.  

Further, the Board finds that the examiner's opinion is not solely based on statistical analysis alone.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that while statistical analysis may be a factor in assessing the sufficiency of the evidence for a direct service connection, it cannot be the sole basis for a determination).  Rather, it is a comprehensive analysis based on a review of the claims file, an in person examination of the Veteran, and a review of the above mentioned medical literature.  Id. (holding that the total analysis provided by the medical professional must be weighed and considered by the Board); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, there is no other competent nexus opinion of record to the contrary.
Additionally, the Board notes that while neither the June 2016 nor the December 2012 VA examiner noted that Veteran's prior long-term history of tobacco use, the medical evidence of record indicates that he had a lengthy period of tobacco use, which is another major risk factor for hypertension.  See September 2001 Rheumatology Clinic Note (Veteran reported smoking a pack of cigarettes over a period of 3 to 4 days); see also August 2002 VA Primary Care Clinic Note (Veteran reported that he smoked less than a pack per day for 20 years); see also August 2014 VA Dermatology Consult Notes (Veteran reported that he has smoked one-half pack per day for 20 years).  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim that his hypertension is due to his presumed herbicide exposure.  Accordingly, service connection for hypertension on a direct basis due to the Veteran's presumed herbicide exposure is not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 
38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.102; see also Fagan, supra.  

Finally, the Board considers whether the Veteran's hypertension is secondary to his service-connected PTSD.

The issue to be decided with regards to this theory of entitlement is whether there is competent and credible medical evidence linking the Veteran's hypertension and service-connected PTSD.

In that respect, the Veteran is not competent to render a medical diagnosis or opinion on the complex medical question of whether his hypertension is proximately caused by or aggravated by his service-connected PTSD.  See Jones, supra.  The only pertinent and probative medical evidence in this regard are the December 2012 VA Examination Report, February 2013 VA Addendum Opinion, and June 2016 VA Examination Report.

The December 2012 VA examiner opined that it is less likely as not the Veteran's hypertension is proximately caused by or aggravated by his service-connected PTSD.  See December 2012 VA Examination Report.  In support of his opinion, the examiner explained that a review of the medical records pertaining to the service-connected PTSD and blood pressure readings do not reveal a correlation between the two disabilities in terms of onset, duration, and severity.  While the examiner recognized that psychological conditions can cause mild transient elevations in blood pressure readings, he advised that such elevations are distinct from the sustained elevations that meet the criteria for hypertension.

In February 2013, the December 2012 VA examiner rendered an addendum opinion. See February 2013 VA Addendum Opinion.  At that time, the examiner opined that the Veteran's hypertension was not caused by or aggravated by the Bupropion used to treat his service-connected PTSD.  The examiner highlighted the fact that treatment with Bupropion began in 2005, approximately 3 years after the Veteran was diagnosed with hypertension.  See August 2002 VA Primary Clinic Note (noted the Veteran's recent hypertension diagnosis).  The examiner explained that a review of the Food and Drug Administration data showed that an increase in blood pressure occurs in only very rare circumstances as a result of using Bupropion.  See February 2013 VA Addendum Opinion.  Further, the examiner reasoned that if Bupropion was in fact causing the Veteran's high blood pressure, his treating medical professionals would have discontinued prescribing it.  Lastly, the examiner explained that a review of the Veteran's blood pressure readings as well as his hypertension medication history revealed that there were no issues at the time he began taking Bupropion.  In fact, the examiner noted the Veteran's blood pressure was very stable and mostly lower after Bupropion was initiated.  Moreover, while his hypertension medication was later changed, the examiner noted this was due to his coronary artery disease and not PTSD.  Therefore, the examiner reiterated that the Veteran's hypertension was due to his age, genetics/family history, dietary factors, and obesity.

Similarly, the June 2016 VA examiner opined that it was less likely than not that the Veteran's hypertension is proximately caused by or aggravated by his service-connected PTSD.  See June 2016 VA Examination Report.  In support of her opinion, the examiner cited there were no medical records establishing an etiological link between the service-connected PTSD and hypertension.  Further, the examiner cited there were no medical records establishing permanent aggravation of the Veteran's hypertension due to his service-connected PTSD given that the recent medical records document that his hypertension is controlled by medication.  

In fact, the medical evidence of record shows that the Veteran's blood pressure has been under control with medication/treatment for more than a decade.  See August 2004 VA Primary Care Clinic Note (noting that hypertension is controlled); see also January 2005 VA Primary Care Clinic Note (noting that hypertension is controlled); see also November 2005 VA Primary Care Outpatient Note (noting that hypertension is controlled); see also June 2006 VA Primary Care Outpatient Note (noting that hypertension is controlled); see also February 2008 VA Attending Admission Evaluation Note (noting that hypertension is in fairly good control); see also August 2013 Primary Care Attending Comprehensive Assessment (noting that hypertension is well controlled); see also September 2014 VA Cardiology Note (noting that hypertension is well controlled); see also April 2015 VA Attending Note (noting that hypertension is controlled); see also September 2015 VA Primary Care Attending Note (noting that hypertension is controlled).

The Board notes there is no competent medical opinion of record contrary to the December 2012 and June 2016 VA examination findings.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim that his hypertension is secondary to his service-connected PTSD.  Accordingly, service connection for hypertension, as secondary to service-connected PTSD, is not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. 
§ 5107(b); see 38 C.F.R. § 3.102; see also Fagan, supra.  






ORDER

Service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected post-traumatic stress disorder (PTSD), is denied. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


